900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David BRIGHT, Plaintiff-Appellant,v.Bishop ROBINSON;  Norma B. Gluckstern;  M. Cruz, Defendants-Appellees.
No. 89-7845.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 21, 1990.Decided:  March 29, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (C/A No. 88-77-N)
David Bright, appellant pro se.
Maureen Mullen Dove, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Bright appeals from the district court's order denying punitive damages under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Although the magistrate recommended that punitive damages be awarded against Director Gluckstern, the district court could properly find that Gluckstern was not recklessly or callously indifferent to any federally protected rights.   See Smith v. Wade, 461 U.S. 30, 56 (1983).  Accordingly, we affirm the judgment of the district court.  Bright v. Robinson, C/A No. 88-77-N (D.Md. Dec. 14, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED